DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 fails to have proper labels for all the rectangular boxes such as elements 1-1 and 1-n; 10, 11, 20 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “a occasion” in line 8. Examiner suggests to the Applicant to change it to “an occasion”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Wireless M-Bus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 are rejected as stated above because due to their dependency from claim 1. Claims 2-19 are also indefinite.
Claim 3 recites the limitation "the basis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the meta data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the next reception window" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the next reception window" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the meta data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first command" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the further communication" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bidirectional communication" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the short-range radio receiver" after inserting all the limitations of claim 1. It is indefinite and unclear if the limitations that recite “the short-range radio receiver” because it is unclear to whether the short-range radio receiver is referring the receiver that comprises the processor or memory? Or is it the short-range radio receiver that is associated with the communication between the terminal and mobile data collector as in claim 1?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 3-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald et al. (US2020/0313798A1) hereafter Hald, in view of Cornwall (US2014/0028465A1).
Regarding claim 1, Hald discloses a method for communication between a terminal installed at a fixed location (fig 1:12, par[0025]: Referring to FIG. 1, a radio frequency communication system 1 in the form of a meter reading system is shown. The meter reading system comprises a plurality of meter devices 12 installed at respective points of use and various receiver devices in the form of fixed and mobile collector devices 14, 15, 16) and a mobile data collector (fig 1:14, par[0025]: Referring to FIG. 1, a radio frequency communication system 1 in the form of a meter reading system is shown. The meter reading system comprises a plurality of meter devices 12 installed at respective points of use and various receiver devices in the form of fixed and mobile collector devices 14, 15, 16), by using the Wireless M-Bus, via a short-range radio receiver (fig 1:13, par[0004], [0026]: A metering system for metering the consumption of a utility may include meter devices in the form of smart meters provided with communication devices for transmitting RF signals and receiver devices for receiving said RF signal. The communication devices may be configured to periodically transmit data packets including data representing multiple meter readings and other meter data as a function of time. Such data packets may be processed, transmitted and revised by the receiver device based on a standard signaling protocol, such as the wireless M-BUS protocol. if the meter reading system is setup for two-way communication, the meter devices and the receiver devices 13, 14, 15, 16 may function as both transmission devices and receiver devices), the method comprising:
establishing with the short-range radio receiver a bidirectional interface to the terminal, which is situated within a reception range of the receiver (fig 1:13, par[0004], [0026]: A metering system for metering the consumption of a utility may include meter devices in the form of smart meters provided with communication devices for transmitting RF signals and receiver devices for receiving said RF signal. The communication devices may be configured to periodically transmit data packets including data representing multiple meter readings and other meter data as a function of time. Such data packets may be processed, transmitted and revised by the receiver device based on a standard signaling protocol, such as the wireless M-BUS protocol. if the meter reading system is setup for two-way communication, the meter devices and the receiver devices 13, 14, 15, 16 may function as both transmission devices and receiver devices), and transmitting data received from the terminal onward to the mobile data collector via a bidirectional short-range radio interface (par[0026], [0027], [0034]: Each meter device measures the amount of a specific utility, such as water or electricity, delivered to the respective point of use via the utility network and stores corresponding consumption data in a memory of the meter device. In a processor of the meter device, consumption data is converted into data packets suitable for radio frequency communication, and the processor instructs a transmitter of the meter device to transmit the data packets to a receiver. In a two-way communication system, the transmitter of the meter device may be a transceiver configured to transmit and receive data packets, respectively);
sending a message from the terminal periodically and unprompted for setting up a communication and in each case subsequently opening a reception window after a period of time (par[0039]: The first node/meter device is programmed to activate its transceiver a predetermined period of time after transmission of the first data packet. Hereby a listening window is provided for the first node to receive incoming data packets. Transmission of the acknowledgement packet from the second node/collector device is timed accordingly, such that the first node is in a state wherein the acknowledgement packet can be received.).
Hald does not explicitly disclose the method comprising: in response, conveying a command or a command sequence from the mobile data collector to the receiver, receiving the command or the command sequence with the receiver, and conveying the command or command sequence to the terminal in one or more reception windows; determining with the receiver a reception time at which the message arrives at the receiver; and after having received the command or the command sequence from the data collector, stipulating with the receiver a time at which the command or the command sequence is transmitted onward to the terminal while taking into consideration the reception time, such that the command or the command sequence is received by the terminal within one reception window or multiple reception windows.
Cornwall discloses a method for communication between a terminal installed at a fixed location (fig 1:108, par[0024]: Each of the meters may be either electrically or battery powered, or both. AMR system 100 further includes a plurality of endpoints 108, wherein each corresponds to a meter. Endpoints 108 can be integrated into their corresponding meters as technically equivalent to terminal) and a data collector (fig 1:118, par[0026]: included in AMR system 100 is a system head-end, or host processor 118. Host processor 118 incorporates software that manages the collection of metering data and facilitates the transfer of that data to a utility or supplier billing system 120.), by using short-range radio receiver (fig 1:109, par[0025]: System 100 further includes one or more readers 109 technically equivalent to a radio receiver that may be fixed or mobile), the method comprising:
establishing with the short-range radio receiver a bidirectional interface to the terminal, which is situated within a reception range of the receiver (fig 2; par[0027], [0028]: Automatic meter reading system 100 enables meter reading and two-way communications, including and command and control, between readers and endpoint devices, while maintaining backwards compatibility with existing ERT-based AMR infrastructure. Conventional two-way meter reading systems synchronize by having each endpoint listen for an initiation of communication by a reader, such as a reader-originated wakeup tone or command and control packet.), and transmitting data received from the terminal onward to the mobile data collector via a bidirectional short-range radio interface (par[0026]: included in AMR system 100 is a system head-end, or host processor 118. Host processor 118 incorporates software that manages the collection of metering data and facilitates the transfer of that data to a utility or supplier billing system 120);
sending a message from the terminal periodically and unprompted for setting up a communication and in each case subsequently opening a reception window after a period of time (par[0030], [0033]: In response to a specific event (such as, for example, the passage of a certain amount of time), endpoint 108 enters an active operating mode, or "bubbles up" and transmits an initial message, which is a relatively short message, such as burst of data, as indicated at step 206. By virtue of its short duration, the initial message requires a relatively small amount of energy to be transmitted by the endpoint. After transmitting the initial message, endpoint 108 may sleep in a standby state for some specified amount of time, as indicated at step 208. In one example embodiment, the time of this delay is preset to about 1 second. In other embodiments, there may be no such delay; or the delay may be dynamically adjusted by the endpoint or configuration commands via the AMR system. Following the delay of step 208, endpoint 108 listens for a response from reader 109 for a predetermined duration of time, as indicated at step 210. Listening step 210 facilitates two-way communication between the endpoint and AMR system reader);
in response, conveying a command or a command sequence from the mobile data collector to the receiver, receiving the command or the command sequence with the receiver, and conveying the command or command sequence to the terminal in one or more reception windows (fig 2:218, par[0036], [0040]: At step 218, reader 109 transmits the follow-up communication as needed. In one embodiment, the follow-up communication is an instruction, such as, for example, a command requesting certain additional information from endpoint 108. endpoint 108 can be pre-programmed to respond to certain received command and control packets with an acknowledgement-type communication. In this example, the purpose of the command and control packet from the reader may not be to obtain data from the endpoint. Instead, the responsive communication from the endpoint serves to verify that the command and control instruction was received correctly and carried out by the endpoint.);
determining with the receiver a reception time at which the message arrives at the receiver (par[0042], [0050]: By synchronizing the reader to the endpoint in communication session 200, the transmissions of the two-way communications are more likely to be successfully received. The two-way communications can be coordinated such that the receiver knows in advance at what time, and on what frequency, to listen for the endpoint's follow-up transmission. When reader 500 receives an initial message from an endpoint, reader 500 decodes the initial message to determine the transmitting endpoint's unique ID. Reader 500 then looks in database 512 for a record matching the ID of the received initial message. If such a match is found, reader 500 will track the time and channel at which the initial message was received); and
after having received the command or the command sequence from the data collector, stipulating with the receiver a time at which the command or the command sequence is transmitted onward to the terminal while taking into consideration the reception time, such that the command or the command sequence is received by the terminal within one reception window or multiple reception windows (par[0033], [0050]: When reader 500 receives an initial message from an endpoint, reader 500 decodes the initial message to determine the transmitting endpoint's unique ID. Reader 500 then looks in database 512 for a record matching the ID of the received initial message. If such a match is found, reader 500 will track the time and channel at which the initial message was received. This time and frequency tracking can include updating database 512 or general memory 510 according to the tracked time and frequency. In a related embodiment, reader 500 tracks the time elapsed since the receipt of the initial message. The elapsed time is used to synchronize a follow-up transmission to the endpoint's listen window during which the endpoint is receptive to instructions via two-way communications. For example, in the case where the endpoint sleeps for one second following transmission of its initial message and prior to activating its receiver, reader 500 would respond with a follow-up communication after the passage of one second, as measured by a timer on board reader 500.).
One of ordinary skill in the art would be aware of both the Hald and the Cornwall references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the feature of the reception time of the receiver as disclosed by Cornwall to gain the functionality of providing for automatic AMR system performance monitoring and automatic adaptability to maintain or improve performance by directing to an automatic utility meter reading system wherein the system synchronizes the reader to the endpoints and providing multipoint two-way meter reading.

Regarding claim 3, Hald in view of Cornwall discloses the method according to claim 1, further comprising storing the reception time with the receiver and assigning the reception time on reception of a command or a command sequence on the basis of an identification (Cornwall par[0050], [0051]: When reader 500 receives an initial message from an endpoint, reader 500 decodes the initial message to determine the transmitting endpoint's unique ID. Reader 500 then looks in database 512 for a record matching the ID of the received initial message. If such a match is found, reader 500 will track the time and channel at which the initial message was received. This time and frequency tracking can include updating database 512 or general memory 510 according to the tracked time and frequency. During the passage of time following receipt of an initial message and before transmitting the follow-up communication, reader 500 continues operating its radio 502 to receive other transmissions from other endpoints in its communication range. Each received communication is tracked in time and frequency.).

Regarding claim 4, Hald in view of Cornwall discloses the method according to claim 1, wherein a reception from the receiver of the command or the command sequence by the terminal begins with that reception window that is first opened by the terminal for an immediately preceding message, received by the receiver (Cornwall par[0051]: During the passage of time following receipt of an initial message and before transmitting the follow-up communication, reader 500 continues operating its radio 502 to receive other transmissions from other endpoints in its communication range. Each received communication is tracked in time and frequency. In one embodiment, reader 500 implements a message transmission schedule (e.g., in database 512, or in general memory 510). The message transmission schedule represents the times at which follow-up communications to each endpoint are to take place. The message transmission schedule can also include information indicating which message to transmit to each corresponding endpoint. In one example embodiment, the message transmission schedule is implemented as a queue having time-stamped endpoint IDs. In another embodiment, the message transmission schedule is a queue of complete messages to be transmitted, each message corresponding to a time value. The time stamping or time value used to synchronize each follow-up communication with the receiving endpoint's reception window can be referenced to the reader's real time clock, or to a counter value representing the delay time duration between the reception of the initial message from the corresponding endpoint and the planned time for transmission of the follow-up communication to that endpoint).

Regarding claim 5, Hald in view of Cornwall discloses the method according to claim 1, further comprising taking with the receiver meta data and transmitting the meta data onward to the data collector (Cornwall par[0026]: in AMR system 100 is a system head-end, or host processor 118. Host processor 118 incorporates software that manages the collection of metering data and facilitates the transfer of that data to a utility or supplier billing system 120).

Regarding claim 6, Hald in view of Cornwall discloses the method according to claim 5, wherein the meta data are selected from the group consisting of:
a signal strength (Cornwall par [0080], [0083]: fixed readers collect record of every endpoint that is in range, together with the RSSI values associated with each of those endpoints, and provide this list to the head end. Certain endpoints may be within communications range of more than one receiver. The head end can determine which of these endpoints transmits to which reader with the best RSSI, and, for each endpoint, instruct the best reader to add that endpoint to its list of endpoint with which to initiate two-way communications);
a transmission mode;
a frame format (Cornwall par[0031]: the initial message is a 96-bit standard consumption message (SCM) that is presently utilized in Itron Inc.'s ERT-based AMR systems. An example of a SCM format is illustrated in FIG. 3A. e.g., 21-bit preamble field followed by 2 ID bits, 1 spare bit, 2 physical tamper bits, 4 endpoint type bits, 2 encoder tamper bits, 24 consumption data bits, 24 ID bits, 16 CRC checksum bits (this can also be found in U.S. Pat. No. 4,799,059, which describes the ERT packet in detail). In related embodiments, the initial message is a variation of the SCM packet, such as having one or more additional fields, having fewer fields, or having differently-defined fields.); and
a command validity period.

Regarding claim 7, Hald in view of Cornwall discloses the method according to claim 6, wherein the meta data include a transmission T mode or C mode (Cornwall par[0030]: In response to a specific event (such as, for example, the passage of a certain amount of time), endpoint 108 enters an active operating mode, or "bubbles up" and transmits an initial message, which is a relatively short message, such as burst of data, as indicated at step 206. By virtue of its short duration, the initial message requires a relatively small amount of energy to be transmitted by the endpoint. The initial message includes at least a unique identifier of the endpoint, and any necessary overhead bits that identify the initial message as a transmission from an endpoint device to enable its reception by an AMR system receiver. “According to the specification of the applicant in par[0005] that According to EN13757-4, there are different modes of operation for meter reading by radio. Mode T (frequent transmission mode) and mode C (compact mode) are particularly suitable for reading as a data collector drives by. In this instance, the respective terminal or the meter transmits a very short message (usually having a length of 3-8 ms) at intervals of a few seconds, in order to allow the meter reading to be read while the data collector drives by.”), and/or an MS-Bus frame format A or B.

Regarding claim 8, Hald in view of Cornwall discloses the method according to claim 1, which comprises taking with the receiver or the data collector the reception time and/or the meta data as a basis for determining an occasion of the next reception window (Cornwall par[0051]: During the passage of time following receipt of an initial message and before transmitting the follow-up communication, reader 500 continues operating its radio 502 to receive other transmissions from other endpoints in its communication range. Each received communication is tracked in time and frequency. In one embodiment, reader 500 implements a message transmission schedule (e.g., in database 512, or in general memory 510). The message transmission schedule represents the times at which follow-up communications to each endpoint are to take place. The message transmission schedule can also include information indicating which message to transmit to each corresponding endpoint. In one example embodiment, the message transmission schedule is implemented as a queue having time-stamped endpoint IDs. In another embodiment, the message transmission schedule is a queue of complete messages to be transmitted, each message corresponding to a time value. The time stamping or time value used to synchronize each follow-up communication with the receiving endpoint's reception window can be referenced to the reader's real time clock, or to a counter value representing the delay time duration between the reception of the initial message from the corresponding endpoint and the planned time for transmission of the follow-up communication to that endpoint).

Regarding claim 9, Hald in view of Cornwall discloses the method according to claim 1, which comprises transmitting the reception time and/or the meta data onward from the receiver to the data collector together with the message (Cornwall par[0026]: in AMR system 100 is a system head-end, or host processor 118. Host processor 118 incorporates software that manages the collection of metering data and facilitates the transfer of that data to a utility or supplier billing system 120).

Regarding claim 13, Hald in view Cornwall discloses the method according to claim 1, which comprises conveying from the data collector commands that belong to a command sequence, to the receiver with a single message (Cornwall par[0033], [0036], [0040]: After transmitting the initial message, endpoint 108 may sleep in a standby state for some specified amount of time, as indicated at step 208. In one example embodiment, the time of this delay is preset to about 1 second. In other embodiments, there may be no such delay; or the delay may be dynamically adjusted by the endpoint or configuration commands via the AMR system herein the data collector. At step 218, reader 109 transmits the follow-up communication as needed. In one embodiment, the follow-up communication is an instruction, such as, for example, a command requesting certain additional information from endpoint 108).

Regarding claim 14, Hald in view Cornwall discloses the method according to claim 13, which comprises conveying with the single message the commands that belong to the command sequence together with the reception time and/or the meta data from the data collector to the receiver (Cornwall par[0033], [0036], [0040]: the requested message can be implicitly requested incident to command and control. For example, endpoint 108 can be pre-programmed to respond to certain received command and control packets with an acknowledgement-type communication. After transmitting the initial message, endpoint 108 may sleep in a standby state for some specified amount of time, as indicated at step 208. In one example embodiment, the time of this delay is preset to about 1 second. In other embodiments, there may be no such delay; or the delay may be dynamically adjusted by the endpoint or configuration commands via the AMR system herein the data collector. At step 218, reader 109 transmits the follow-up communication as needed. In one embodiment, the follow-up communication is an instruction, such as, for example, a command requesting certain additional information from endpoint 108).

Regarding claim 15, Hald in view Cornwall discloses the method according to claim 1, which comprises conveying commands that belong to a command sequence from the receiver to the data collector with a single message (Cornwall par[0033], [0036], [0040]: the requested message can be implicitly requested incident to command and control. For example, endpoint 108 can be pre-programmed to respond to certain received command and control packets with an acknowledgement-type communication. After transmitting the initial message, endpoint 108 may sleep in a standby state for some specified amount of time, as indicated at step 208. In one example embodiment, the time of this delay is preset to about 1 second. In other embodiments, there may be no such delay; or the delay may be dynamically adjusted by the endpoint or configuration commands via the AMR system herein the data collector. At step 218, reader 109 transmits the follow-up communication as needed. In one embodiment, the follow-up communication is an instruction, such as, for example, a command requesting certain additional information from endpoint 108).

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view of Cornwall, and further in view of Salazar Cardozo (US2006/0202855A1) hereafter Salazar.
Regarding claim 2, Hald in view of Cornwall does not explicitly disclose the method further comprising transmitting the reception time from the receiver onward to the data collector.
Salazar discloses the method further comprising transmitting the reception time from the receiver onward to the data collector (par[0062], [0073]: The requirement of having well-defined time windows in time-of-use applications places limitations on the resolutions that may be used in consumption data techniques. The requirement of having well-defined time windows in time-of-use applications places limitations on the resolutions that may be used in consumption data techniques. The reading device may periodically transmit the stored consumption data to a collection system. For example, the data is sent via an Internet connection every 5 quantity-increments. In other words, data will be transmitted after 5 kilowatt-hours, after 10 kilowatt-hours, after 15 kilowatts, etc. The data received at the collection system collection point is used for billing and time of use statistical analysis.).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Salazar references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the feature of collecting the reception time as disclosed by Salazar to gain the functionality of providing quantity-interval or count-step based collection, reading, recording, and/or transmission of consumption data for distributed utility meter reading systems.

3.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view Cornwall, and further in view of Redding et al. (US2019/0089738A1) hereafter Redding.
Regarding claim 10, Hald in view Cornwall does not explicitly disclose the method which comprises initially sending a dummy command from the receiver to the terminal instead of a command or a command sequence during the open reception window.
Redding discloses the method which comprises initially sending a dummy command from the receiver to the terminal instead of a command or a command sequence during the open reception window (par[0086]: The master device 402 and the slave device 404 may establish a LL connection 406. The master device 402 may transmit an empty packet 403a to the slave device 404 during a LL connection event 401 when the master device 402 does not have a LL data PDU to transmit to the slave device 404. The slave device 404 may respond with an empty packet 403b that is transmitted at a predetermined time (e.g., T_IFS 405a) after the transmission of the empty packet 403a. The slave device 404 may respond with the empty packet 403a when the slave device 404 does not have a LL data PDU to transmit to the master device 402.).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Redding references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the dummy command feature as disclosed by Redding to gain the functionality of improving the exchanging data system by simulating the behaviour of real data in controlled ways, simulating errors and circumstances that would otherwise be very difficult to create in a real world environment.

Regarding claim 11, Hald in view Cornwall and Redding discloses the method according to claim 10, which comprises repeating a transmission of dummy commands over successively opened reception windows until the command or the command sequence has been produced by the data collector and can be sent over the next reception window (Redding par[0086], [0088], [0091]: the exchange of subsequent QLL establishment PDUs be delayed until after another set of empty packets are transmitted in a LL connection event. QLL establishment PDUs may not be exchanged on the same channel used to communicate LL data PDUs because QLL establishment PDUs may include an extended opcode that are not included in LL data PDUs. Hence, a different mechanism and/or channel may be used to communicate QLL establishment PDUs. A QLL establishment event 407 may begin a predetermined time (e.g., T_IFS 405b) after the end of the LL connection event 401. The master device 402 may transmit a QLL establishment PDU 409a to the slave device 404. The slave device 404 may respond with a QLL establishment PDU 409b that is sent at a predetermined time (e.g., T_IFS 405c) after the transmission of the QLL establishment PDU 409a.).

Regarding claim 12, Hald in view Cornwall and Redding discloses the method according to claim 10, which comprises producing the dummy command by the data collector and transmitting to the receiver, or receiving by the receiver a message from the data collector and then generating a dummy command (Redding par[0055]: The LL 322 may manage the sequence and timing of transmitted and received LL data PDUs, and using a LL protocol, communicate with other devices regarding connection parameters and data flow control. The LL 322 may use the HCl 320 to communicate with upper layers of the modified BLE protocol stack 300. In certain aspects, the LL 322 may be used to generate a LL data PDU and/or an empty packet (e.g., empty PDU) that may be transmitted using a LL communication link established with another BLE device and/or peer proprietary device using the LL 322.).

4.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view Cornwall, and further in view of Prince et al. (US2013/0121384A1) hereafter Prince.
Regarding claim 16, Hald in view Cornwall does not explicitly disclose the method wherein: the period of time is switchable such that a first longer period of time or a second shorter period of time is generable in the terminal; a reception of the first command by the terminal is followed by a switch from the first longer period of time to the second shorter period of time; and effecting the further communication up to an end of the command sequence while retaining the second period of time.
Cornwall’837 discloses the method wherein:
the period of time is switchable such that a first longer period of time or a second shorter period of time is generable in the terminal (par[0037], [0038]: At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102. At times T4 and T5, the endpoint of interest 102 sends meter data 106 at the increased periodic transmission interval. In the illustrated example, the period of time between time T4 and time T5 is less than the period of time between time T0 and time T2.);
a reception of the first command by the terminal is followed by a switch from the first longer period of time to the second shorter period of time (par[0038]: At times T4 and T5, the endpoint of interest 102 sends meter data 106 at the increased periodic transmission interval. In the illustrated example, the period of time between time T4 and time T5 is less than the period of time between time T0 and time T2.; and
effecting the further communication up to an end of the command sequence while retaining the second period of time (fig 3:T6; par[0038]: At times T4 and T5, the endpoint of interest 102 sends meter data 106 at the increased periodic transmission interval. In the illustrated example, the period of time between time T4 and time T5 is less than the period of time between time T0 and time T2. In some examples, after receiving the meter data 106, the DCU 104 determines a provisional estimated location. At time T6, after receiving the meter data 106 from the endpoint of interest 102, the DCU 104 determines a provisional estimated location. In the illustrated example, the DCU 104 determines whether the provisional estimated location is the final estimated location (e.g., the location of the provisional estimated location did not change after recalculating with the additional RF transmission of the meter data 106, the DCU 104 received a threshold number of RF transmissions of the meter data 106, etc.).).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Cornwall’837 references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the adjusting timing feature as disclosed by Cornwall’837 to gain the functionality of increasing a transmission rate of the endpoint, determining an estimated location of the endpoint using signal strengths of subsequent transmissions from the endpoint, and enabling the transmission rate of the endpoint to decrease.

5.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view Cornwall, and further in view of Prince et al. (US2013/0121384A1) hereafter Prince.
Regarding claim 17, Hald in view Cornwall discloses the method wherein the terminal is a consumption meter (Cornwall fig 1:102, 104 & 106; par[0024]: In an automatic meter reading (AMR) system 100 of the present invention, as depicted in FIG. 1, the components generally include a plurality of utility or commodity consumption measuring devices including, but not limited to, electric meters 102, gas meters 104 and water meters 106).
Hald in view Cornwall does not explicitly disclose the method wherein the receiver is a WPAN receiver.
Prince discloses the method wherein the receiver is a WPAN receiver (fig 1:14 & fig 3, par[0038], [0039]: The registration information, consumption data, device characteristics, and any other information can be transmitted to or from the communications gateway 114 technically equivalent to the receiver from the device 204 via the network 112 using one or more of a WPAN (e.g., ZigBee, Bluetooth). Information can be transmitted to or from the computing device 108 from the communications gateway 114 via the second network 110 that can be comprised of one or more of a WPAN (e.g., ZigBee, Bluetooth) ).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Prince references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the WPAN receiver as disclosed by Prince to gain the functionality of providing low cost, flexibility, security and easy to use within the communication wireless network.

Regarding claim 18, Hald in view Cornwall  and Prince discloses the method according to claim 17, wherein the receiver is a Bluetooth® receiver (Prince fig 3; par[0041] and [0039]: the first device 304 is a low power wireless device such as, for example, an IEEE Standard 802.15.n (Zigbee) receiver or transceiver that can communicate with one or more first networks 112 within range of its radio frequency signal. As noted herein, the one or more first networks 112 generally comprise one or more WPANs. In one aspect, the one or more first networks 112 comprise one or more HANs. The registration information, consumption data, device characteristics, and any other information can be transmitted to or from the communications gateway 114 technically equivalent to the receiver from the device 204 via the network 112 using one or more of a WPAN (e.g., ZigBee, Bluetooth)).

6.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view Cornwall, and further in view of Schleich et al. (US2005/0068194A1) hereafter Schleich.
Regarding claim 19, Hald in view Cornwall does not explicitly disclose the method which comprises effecting the bidirectional communication while the data collector passes the terminal at a velocity of at least 40 km/h, or of at least 45 km/h, or of at least 50 km/h.
Schleich discloses the method which comprises effecting the bidirectional communication while the data collector passes the terminal at a velocity of at least 40 km/h, or of at least 45 km/h, or of at least 50 km/h (par[0037]: While this method substantially meets the aforementioned needs, it may require additional and repeated communications sequences in a mobile environment where many two-way communications may be taking place at mobile reader technically equivalent to mobile collector speeds that sometimes exceed 30 miles per hour).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Schleich references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the velocity feature as disclosed by Schleich to gain the functionality of providing within a specific velocity for configuration control (e.g. demand reset; remote disconnection of the meter; change in time of use bins and seasonal bins) in a manner that is communicatively reliable, particularly at mobile read rates, to eliminate the need to physically visit a remote endpoint device and connect directly to the endpoint device so as to activate the configuration event.

7.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald in view Cornwall, and further in view of Bocaletto (US2014/0247139A1).
Regarding claim 20, Hald in view Cornwall discloses the short-range radio receiver, comprising:
a communication module for Wireless M-Bus having an antenna (Cornwall fig 5:502, par[0047]);
a short-range radio module (Cornwall fig 5:502, par[0047]);
a processor (Cornwall fig 5:504, par[0048]);
a memory (Cornwall fig 5:510; par[0048]); and
configured to carry out the method according to claim 1.
Hald in view of Cornwall does not explicitly disclose the receiver comprising: a power source.
Bocaletto discloses the receiver comprising: a power source (fig 7:14, par[0053]: Data translator/transmitter device (9): Just as highlighted by FIG. 7, its constructive concept is made up essentially by a printed circuit board (11) and a data translator (19) which is assembled inside the housing (10) that presents a transmission antenna (12), a power source (14)).
One of ordinary skill in the art would be aware of both the Hald, Cornwall and Bocaletto references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hald to implement the velocity feature as disclosed by Bocaletto to gain the functionality of providing an energy storage that is inexpensive and simple to manufacture, mature, reliable and well-understood technology, low self-discharge, low maintenance requirements, and capable of high discharge rates..

Conclusion
US2006/0031180A1 to Tamarkin discloses a system is disposed at a location of a utility commodity subscriber for informing the subscriber of utility commodity cost and usage and for controlling utility commodity usage. The system includes one or more utility meters, an information and control apparatus, a first data communication link, and a second data communication link. The one or more meters measure usage of one or more utility commodity and for generating one or more usage signals including a measurement of the subscriber's usage of the one or more utility commodities. The information and control apparatus includes a microprocessor, a memory, a clock, and a user interface, for inputting and outputting information. The first data communication link is between the one or more utility meters and the information and control apparatus and provides the one or more usage signals to said information and control apparatus for storage in the memory. The second data communication link is between the information and control apparatus and one or more central locations associated with the one or more utility commodity. The second communication link also provides rate information related to usage of the one or more utility commodity from the one or more central location to the information and control apparatus and provides utility commodity usage data from the information and control apparatus to the one or more central location. The microprocessor computes an accumulated cost of one or more utility commodity for a predetermined period of time according to the clock, the one or more usage signal, and the rate information. Information related to the accumulated cost is provided to the user interface for output to the subscriber.
US6931445B2 to Davis discloses a system for monitoring utility consumption information, the system including a memory to store utility consumption information and a processor configured by the memory to provide a user interface to enable an user to view the utility consumption information in a time-segmented fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685